Title: James Steptoe to Thomas Jefferson, 25 August 1819
From: Steptoe, James
To: Jefferson, Thomas


          
            
              Dear Sir,
               Aug. 25. 1819
            
            I intend to set off for Nelson tomorrow, and expect to be from Home about a week; but before I go, I should be glad to hear that you are well—that pleasure I hope to have by the return of the Servant.
            
              Yrs:
              J. Steptoe
            
          
          
            P.S. I suppose you have seen Mad. de Staels Considerations
          
        